Citation Nr: 0933683	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
hiatal hernia due to excessive non-steroidal anti-
inflammatory drug (NSAID) use. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1996 to 
October 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2005 
and August 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama. 

In substantive appeals dated in August 2005 and October 2007 
the Veteran requested a Travel Board hearing.  Correspondence 
dated in December 2005 and October 2007 amended those 
requests and instead the Veteran requested a local hearing 
with a Decision Review Officer (DRO).  He was accorded DRO 
hearings in May 2006 and February 2009.  The transcripts of 
those hearings are of record.  


The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's GERD with hiatal hernia is manifested by 
recurrent persistent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal or arm 
or shoulder pain productive of considerable impairment of 
health.

2.  The Veteran's GERD with hiatal hernia is not manifested 
by material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.





CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for GERD with hiatal hernia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 2006 the RO continued 
the 10 percent disability rating for GERD, which the Veteran 
appealed.  He asserts that his condition has worsened.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent evaluation is assigned for a hiatal hernia with two 
or more of the symptoms for the 30 percent rating of less 
severity.  A 30 percent evaluation is assigned for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation, 
the highest schedular rating available, is assigned for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for a number of years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's claim for an increased rating was received in 
December 2005.  

In July 2003 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he had pyrosis which was epigastric in 
location.  He stated that he had a gastrointestinal (GI) 
bleed in the past.  He further stated that he experienced 
regurgitation of food into his mouth and that he had nausea 
and occasional vomiting.  An x-ray revealed the upper GI 
tract to be normal.  The examiner diagnosed history of GERD 
and a hiatal hernia but stated there was no documentation of 
esophageal stricture.  

VA medical records dated from March 2003 to February 2004 
include complaints of abdominal pain, anorexia, nausea, 
reflux, and burning.  The diagnoses were GERD and hiatal 
hernia.  He was treated with medication.  Also included was a 
September 2004 nutrition outpatient report that showed the 
Veteran complained of poor appetite, acid reflux, and 
vomiting in the morning.  He also experienced nausea, 
vomiting, and diarrhea.  He denied constipation, chewing 
problems, and dysphagia.  It was noted that he had very poor 
eating habits.  

In February 2006 the Veteran was accorded a compensation and 
pension (C&P) esophagus and hiatal hernia examination.  
During the examination the Veteran complained of persistent 
burning epigastric sensation especially in the morning or 
after a meal.  He denied dysphagia to solids or liquids.  He 
had nonradiating burning sensation in the epigastric area.  
He denied hematemesis but claimed he had bright red rectal 
blood on and off since 1998.  He stated that he felt 
nauseated in the morning and vomited every other day 
consisting of mostly saliva and not food. The examiner noted 
the Veteran's weight as stable.  Physical examination found 
the epigastric area was non-tender on palpation, had positive 
bowel sounds, and no mass was palpated.  The diagnosis was 
gastroesophageal reflux disease with duodenal ulcer, most 
likely nonamenable to dilatation.

In his notice of disagreement (NOD) received in August 2006, 
the Veteran reported that he experienced heartburn, vomiting, 
and constant epigastric distress.

The Veteran underwent an esophagogastroduodeno-scopy (EGD) in 
June 2006 that revealed mild reflux esophagitis at the distal 
esophagus at the level of the esophagogastric junction.  
There were no esophageal varices and no hiatal hernia was 
visualized.  The larynx and vocal cords appeared normal.  
Diagnosis was mild reflux esophagitis.  In August 2006 the 
Veteran complained of heartburn with occasional nausea and 
vomiting.  Diagnosis was GERD with esophagitis and gastritis 
and hiatal hernia.  In an April 2007 nutrition outpatient 
note, the Veteran reported having stomach pain, nausea, 
vomiting, and diarrhea.  Diagnoses were GERD and hiatal 
hernia.  A physician's note dated in April 2007 noted 
occasional epigastric pain due to heart burn.  In October 
2007 the Veteran complained of shoulder pain.  An x-ray 
showed normal bilateral views of the shoulders.  In July 2008 
the Veteran complained of blood in his stool and acid reflux 
with heartburn.  Diagnoses were gastroesophageal reflux 
disease and hiatal hernia.  In August 2008 the Veteran 
complained of acid eructations, epigastric discomfort since 
1998, loss of appetite, constipation, and flatulence.  
Physical examination found no hernias, organomegaly, or 
masses.  The diagnosis was GERD.

In his substantive appeal dated in October 2007 the Veteran 
reported heartburn, shoulder pain, and occasional 
regurgitation.  

In February 2009 the Veteran was accorded a hearing with a 
Decision Review Officer during which he explained that he 
experienced shoulder pain, painful vomiting every other day, 
soft stools, loss of appetite, bloody stools, and heartburn.  

In April 2009 the Veteran was accorded another C&P digestive 
conditions examination.  During the examination the Veteran 
stated that he had constant abdominal cramping, pain, 
bloating, and gas.  He reported that he vomits a lot, usually 
first thing in the morning, and stated he has constant nausea 
all day.  He further reported that he has difficulty 
swallowing liquids and solids and that his throat stays sore 
all the time because of the burning between his shoulder 
blades and epigastric area.  Physical examination found that 
the Veteran's oropharynx was mildly reddened and excoriated.  
There was generalized tenderness of the abdomen greater on 
the right side than the left.  There were no herniations and 
no diastasis.  His rectal muscles and walls were within 
normal limits.  He had no hepatosplenomegaly.  His bowel 
sounds were sluggish in all four quadrants.  An abdominal x-
ray revealed no evidence of pneumoperitoneum, abnormal bowel 
gas pattern, or organomegaly.  No significant calcification 
was identified.  There was mild constipation.  Barium swallow 
indicated mild delayed empting of the esophagus that 
suggested mild esophageal dysfunction.  No hiatal hernia or 
esophageal reflux was noted.  Diagnoses were constipation and 
mild esophageal dysfunction.  

VA medical records dating from July to August 2009 show that 
the Veteran reported nausea, vomiting whenever he eats, 
vomiting green bile in the morning, and epigastric pain.  He 
stated that he lost 17 pounds in over a year.  He also 
reported that he had chronic pain in his left shoulder.  

The Board finds that once all doubt is resolved in the 
Veteran's favor, a 30 percent evaluation is warranted.  In 
this regard, the Board finds the Veteran's frequent 
complaints of stomach pain, nausea, vomiting, dysphagia, 
regurgitation, arm pain, and recurrent persistent epigastric 
distress to be probative evidence in favor of an increased 
rating.  The Board notes that the objective medical evidence 
indicates that the Veteran had "mild esophageal 
dysfunction," mild reflux esophagitis, and that the results 
of a Barium swallow indicated mild delayed empting of the 
esophagus which suggested mild esophageal dysfunction.  
However, after considering the Veteran's statements, the 
Board will resolve all doubt concerning the severity of the 
condition in the Veteran's favor and conclude that an 
increased rating of 30 percent is warranted for the entire 
period covered by this appeal.   

The Board also finds, however, that a disability rating 
higher than 30 percent is not warranted for the Veteran's 
GERD.  The Board notes that some of the evidence of record 
describes recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal pain, 
all of which are included in the criteria for a 30 percent 
disability rating.  38 C.F.R. § 4.114, DC 7346.  However, 
none of these records indicates that the Veteran's GERD was 
manifested by material weight loss and hematemesis, or melena 
with moderate anemia, or other symptom combination productive 
of severe impairment of health, thereby precluding the 
assignment of a 60 percent rating.  Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  The February 2006 C&P 
examination noted that the Veteran reported vomiting every 
other day and noted that the Veteran's weight was stable.  
Although the Veteran reported that he lost 17 pounds in over 
a year, the evidence does not show that he has had 
hematemesis, melena or anemia.  Moreover, medical evidence as 
recent as August 2009 did not note that there was a material 
loss of weight or indicate any concern over his loss of 
weight.  As his other symptoms were considered in assigning 
the 30 percent rating and all doubt was resolved in his favor 
in finding considerable impairment of health, the Board finds 
that severe impairment of health - an independent criteria 
for a 60 percent rating - has not been shown.  Accordingly, a 
rating in excess of 30 percent is not warranted.  38 C.F.R. § 
4.114, Diagnostic Code 7346.  

The Board has considered whether a higher rating is warranted 
under other potentially applicable diagnostic codes.  
However, the Board notes that most of the diagnostic codes 
pertaining to the digestive system are inapplicable to the 
facts of this case.  In that regard, it is noted that an 
esophageal stricture has not been shown by the evidence so 
Diagnostic Code 7203 is inapplicable.  Also, while gastritis 
was diagnosed in an August 2006 VA treatment record, the 
condition was not identified by gastroscope so Diagnostic 
Code 7307 is inapplicable. 

The Board has also considered whether staged ratings are 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant a different rating).  However, in this case, the 
disability picture has not varied to the extent that staged 
ratings are warranted.  Therefore, the 30 percent rating is 
warranted for the entire period of time that is covered by 
this appeal.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 (Fed. 
Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no indication in the record that the Veteran's 
disability is not appropriately rated under the schedule.  In 
fact, his signs and symptoms fit within the schedular 
criteria as discussed above and a higher schedular rating 
remains available.  The record contains no objective evidence 
that the Veteran's GERD with hiatal hernia has resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  Moreover, the assignment of a 30 percent 
rating recognizes that there is considerable industrial 
impairment as a result of the disability.  The Board 
therefore finds that the impairment resulting from the 
Veteran's GERD with hiatal hernia is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in January 2006 did not fully 
satisfy the duty to notify provisions.  While the Veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating and of the evidence that VA would obtain and 
of the evidence that he should submit, or request assistance 
in obtaining, from VA, the specific requirements set forth in 
Vazquez were not satisfied.  He was also generally informed 
of how VA determines disability ratings and effective dates 
in a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, a letter of 
December 2008 satisfied the requirements of Vazquez and it 
was followed by a readjudication of the claim in a January 
2009 supplemental statement of the case. 

The Board further finds that all necessary development has 
been accomplished.  STRs, private treatment records, and VA 
treatment records have been obtained and associated with the 
claims file.  The Veteran was afforded VA examinations, the 
reports of which are of record.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran.


ORDER

A disability rating of 30 percent, but not higher, for 
gastroesophageal reflux disease (GERD) with hiatal hernia due 
to excessive NSAID use, is granted, subject to the legal 
criteria governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, claimed as PTSD.  

Service treatment records (STRs) contain no complaints of, 
treatment for, or diagnoses of a psychiatric condition.  

VA medical records include a February 2004 psychiatry 
consultation.  During the consultation, the Veteran reported 
that he had nightmares about seeing a truck with soldiers 
blow up.  He also reported that he saw another soldier killed 
in a tunnel.  He further reported avoiding thinking about the 
trauma, crowds and groups of his friends.  He also reported 
that he had a depressed mood for most days for the last year.  
He stated that his mood was stressed out and a little 
depressed.  The diagnoses were PTSD and depression.  GERD and 
back pain were listed on Axis III but not referenced on Axis 
I.  

The Board notes that stressor verification, which was 
undertaken by the RO, was negative.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court), addressed the scope of a claim in 
regard to a claimed disability in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons the Court held that, in 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; symptoms described; and 
the information submitted or developed in support of the 
claim.  Id. at 5.  

In light of the Court's decision in Clemons, the Board has 
re-characterized the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as posttraumatic stress disorder. This will provide 
the most favorable review of the Veteran's claim in keeping 
with the Court's holding in Clemons.

In that regard, an examination will be required to assess the 
current status of the Veteran's psychiatric disability and 
obtain an opinion as to any possible nexus to military 
service or a service-connected disability.  Under 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  The Veteran should be accorded a VA examination 
to address the etiology of any psychiatric conditions present 
including as secondary to the Veteran's service-connected 
disabilities.  38 C.F.R. § 3.327. 

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request relevant VA medical records pertaining to the 
Veteran that are dated from April 29, 2009 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  The RO/AMC should associate with 
the file relevant VA medical records 
pertaining to the Veteran dating from 
April 29, 2009.  If no such treatment 
records exist, the claims file should 
be documented accordingly.

2.  The RO/AMC should schedule the 
Veteran for an examination with 
regard to his claim for service 
connection for an acquired 
psychiatric disorder.  The examiner 
should opine as to whether it is at 
least as likely as not (a probability 
of 50 percent or greater) that a 
current psychiatric disability, to 
include depression, is related to 
service.  The examiner should also 
opine as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that a current 
psychiatric disability, to include 
depression, is due to or the result 
of a service-connected disability 
(note: the Veteran is service 
connected for bilateral hearing loss, 
lumbar strain, GERD with hiatal 
hernia and tinnitus).  If the 
response is in the negative, then an 
opinion should be provided as to 
whether any psychiatric disability, 
to include depression, is at least as 
likely as not (50 percent probability 
or greater) aggravated (i.e. 
permanently worsened) beyond the 
natural progress of the disease by a 
service-connected disability.  A 
complete rationale for this opinion 
must be provided.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, 
and all findings reported in detail.  

3.  The RO/AMC should then review the 
Veteran's claims file and ensure that 
the foregoing development actions 
have been conducted and completed in 
full, and that no other notification 
or development action, in addition to 
those directed above, is required.  
If further action is required, it 
should be undertaken prior to further 
claim adjudication.  Specific 
attention is directed to the 
requested examination report.  The 
RO/AMC shall ensure that the medical 
report is complete and in full 
compliance with the above directives.  
If the report is deficient in any 
manner or fails to provide the 
specific opinion requested, it must 
be returned to the examiner for 
correction.

4.  The RO/AMC should then 
readjudicate the Veteran's claim, to 
include consideration of any 
additional evidence obtained as a 
result of this Remand. If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


